Citation Nr: 0725596	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  03-07 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hepatitis C with end 
stage liver disease (hepatitis C).


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran retired in August 1995 after more than 20 years 
of active duty service.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA) that denied the 
veteran's claim of entitlement to service connection for 
hepatitis C.


FINDING OF FACT

The veteran's hepatitis C had its onset during service.


CONCLUSION OF LAW

Hepatitis C was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
hepatitis C.  This represents a complete grant of the benefit 
sought on appeal.  Thus, a discussion of VA's duties to 
notify and assist is unnecessary.

In his statements and testimony, the veteran maintains that 
service connection is warranted for hepatitis C because he 
was infected with the virus in service.  In support, he 
points out that he was diagnosed as having the disease within 
a few years of his discharge, and given the severity of the 
condition, the nature of the disorder, and his lengthy latter 
period of military service, he argues that he clearly 
contracted the disease while on active duty.  The veteran 
also states that he had symptoms during service of the later 
diagnosed hepatitis C, and notes that his treating VA 
physician has related it to service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The uncontroverted facts show that the veteran entered his 
latter period of service in January 1978, was discharged from 
active duty in August 1995, and was initially diagnosed as 
having hepatitis C in April 1999.  There are, however, three 
competing VA medical opinions addressing whether the 
veteran's hepatitis C had its onset during service.

The Board has reviewed the voluminous lay and medical 
evidence in detail; however, because this appeal turns on 
whether his hepatitis C is related to or had its onset during 
service, the Board will focus on the evidence that speaks to 
this question.  See Newhouse v. Nicholson, No. 06-7302 (Fed. 
Cir. Aug. 10, 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 
F.3d 1072 (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. 
§ 7104(a).  

When the Board is presented with conflicting medical 
evidence, it is free to favor some medical evidence over 
other medical evidence provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Further, both 
the Federal Circuit and Court have specifically rejected the 
"treating physician rule."  White v. Principi, 243 F.3d 
1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  Instead, in offering guidance on the assessment of 
the probative value of medical opinion evidence, the Court 
has instructed that it should be based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.  Guerrieri v. Brown, 4 
Vet. App. at 470-71.  

In an August 2001 report, the veteran's treating VA 
physician, who is the Director of Hepatology and Liver 
Transplantation, indicated that although the source of the 
veteran's hepatitis C infection was not known with certainty, 
it probably had been present for several decades and reported 
that military service during the time of the veteran's active 
duty was a well recognized risk factor for hepatitis C, 
"independent of other factors."

In July 2002, a VA examiner reviewed the veteran's claims 
folder.  Based on that review, the examiner stated, "I 
believe it would be medical speculation to relate the 
veteran's hepatitis C to in-service exposure."

In an August 2002 report, the veteran's treating VA 
specialist reiterated that although the source of the 
veteran's hepatitis C was not known with certainty, he opined 
that it "undoubtedly" had been present for at least a 
decade.  After noting the length of the veteran's service, 
the physician explained that at the time the veteran served, 
unrecognized hepatitis C was widespread and military service 
during that era is well recognized as a risk factor for 
contracting hepatitis C, independent of other risk factors.  
The specialist added that the veteran had no history of IV 
drug use or sexual promiscuity to explain his infection.  In 
addition, the examiner reported that if the veteran had been 
tested at discharge, he would have been found to have 
hepatitis C since cirrhosis requires many years to develop.  
In sum, he stated, "While we can never be certain, there has 
to be a strong presumption that his hepatitis C is related to 
his military service and I strongly support his application 
for service-connected disability."

Based on the above, the Board finds that the medical evidence 
supports the veteran's claim.  In reaching this conclusion, 
the Board notes that the veteran's treating VA physician, who 
is a specialist in treating liver disease, has opined that 
his hepatitis C had its onset during service, and in two 
comprehensive reports has offered a cogent explanation in 
support of that assessment.  In this regard, the Board notes 
that it finds particularly persuasive his comment in his 
August 2002 report that because cirrhosis takes many years to 
develop, the veteran likely became infected with hepatitis C 
while on active duty.  The only "negative" evidence 
consists of the opinion offered by the July 2002 VA examiner, 
who, based solely on his review of the veteran's records, 
indicated that it would be speculative for him to attribute 
the onset of the veteran's hepatitis C to service.  The Board 
finds the findings and conclusions offered by the veteran's 
treating VA physician, a specialist in this area, very 
probative of the question of the onset of the veteran's 
hepatitis C.  As such, service connection is warranted.


ORDER

Service connection for hepatitis C is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


